Hart, J. (after stating the facts). According to appellee’s own testimony there should have been a verdict in favor of appellant. Appellant retained possession of the boilers, and there was no transfer of possession, actual or constructive. It is not claimed that there was any manual delivery of the boilers, and there is nothing from which it may be inferred that there was a symbolical delivery of them. Hence the sale was not completed. Harper v. State, 91 Ark. 422. The boilers not having been delivered to appellee, the title did not pass to it and it cannot maintain replevin to recover possession of them. Carpenter v. Glass, 67 Ark. 135, and Jones v. Burks, 110 Ark. 108. It follows that the court erred in directing a verdict for appellee as requested by it, and for that error the judgment must be reversed, and the cause will be remanded for a new trial.